Marc V. Kalagian
Attorney at Law: 149034
Law Offices of Rohlfing & Kalagian, LLP
211 East Ocean Boulevard, Suite 420
Long Beach, CA 90802
Tel.: (562) 437-7006
Fax: (562) 432-2935
E-mail: rohlfing.kalagian@rksslaw.com
Attorneys for Plaintiff
Lawrence J. Rocco

                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF CALIFORNIA


LAWRENCE J. ROCCO,                      )   Case No.: 2:18-cv-00141-CKD
                                        )
             Plaintiff,                 )   STIPULATION AND ORDER FOR
                                        )   THE AWARD AND PAYMENT OF
      vs.                               )   ATTORNEY FEES AND EXPENSES
                                        )   PURSUANT TO THE EAJA, 28 U.S.C.
NANCY A. BERRYHILL, Acting              )   § 2412(d) AND COSTS PURSUANT
Commissioner of Social Security,        )   TO 28 U.S.C. § 1920
                                        )
             Defendant.                 )
                                        )
                                        )

      TO THE HONORABLE CAROLYN K. DELANEY, MAGISTRATE
JUDGE OF THE DISTRICT COURT:
      IT IS HEREBY STIPULATED, by and between the parties through their
undersigned counsel, subject to the approval of the Court, that Lawrence J. Rocco
be awarded attorney fees in the amount of Three Thousand Five Hundred dollars
($3,500.00) and expenses in the amount of zero dollars ($0.00) under the Equal
Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and costs in the amount of
Four Hundred dollars ($400.00) under 28 U.S.C. § 1920. This amount represents
compensation for all legal services rendered on behalf of Plaintiff by counsel in
connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
          After the Court issues an order for EAJA fees to Lawrence J. Rocco, the
government will consider the matter of Lawrence J. Rocco's assignment of EAJA
fees to Marc V. Kalagian. The retainer agreement containing the assignment is
attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010),
the ability to honor the assignment will depend on whether the fees are subject to
any offset allowed under the United States Department of the Treasury's Offset
Program. After the order for EAJA fees is entered, the government will determine
whether they are subject to any offset.
          Fees shall be made payable to Lawrence J. Rocco, but if the Department of
the Treasury determines that Lawrence J. Rocco does not owe a federal debt, then
the government shall cause the payment of fees, expenses and costs to be made
directly to Law Offices of Rohlfing & Kalagian, LLP, pursuant to the assignment
executed by Lawrence J. Rocco.1 Any payments made shall be delivered to Marc
V. Kalagian.
          This stipulation constitutes a compromise settlement of Lawrence J. Rocco's
request for EAJA attorney fees, and does not constitute an admission of liability on
the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
shall constitute a complete release from, and bar to, any and all claims that
Lawrence J. Rocco and/or Marc V. Kalagian including Law Offices of Rohlfing &
Kalagian, LLP may have relating to EAJA attorney fees in connection with this
action.


1
 The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
under federal law against the recovery of EAJA fees that survives the Treasury
Offset Program.
      This award is without prejudice to the rights of Marc V. Kalagian and/or the
Law Offices of Rohlfing & Kalagian, LLP to seek Social Security Act attorney
fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
EAJA.
DATE: June 10, 2019             Respectfully submitted,
                                ROHLFING & KALAGIAN, LLP
                                     /s/ Marc V. Kalagian
                            BY: __________________
                               Marc V. Kalagian
                               Attorney for plaintiff Lawrence J. Rocco

DATED: June 10, 2019            MCGREGOR W. SCOTT
                                United States Attorney


                                       /s/ Wyeth McAdam

                                WYETH MCADAM
                                Special Assistant United States Attorney
                                Attorneys for Defendant
                                NANCY A. BERRYHILL, Acting Commissioner
                                of Social Security (Per e-mail authorization)



                                     ORDER
      Approved and so ordered.
Dated: June 11, 2019
                                         _____________________________________
                                         CAROLYN K. DELANEY
                                         UNITED STATES MAGISTRATE JUDGE
